Citation Nr: 1515244	
Decision Date: 04/08/15    Archive Date: 04/21/15

DOCKET NO.  99-23 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence was received to reopen the claim for entitlement to service connection for a right knee disability.

2.  Entitlement to compensation under 38 U.S.C. § 1151 for gall bladder removal.

3.  Entitlement to a rating in excess of 30 percent for bilateral pes planus.

4.  Entitlement to a rating in excess of 10 percent for hammertoes of the left foot.

5.  Entitlement to a rating in excess of 10 percent for hammertoes of the right foot.

6.  Entitlement to a rating in excess of 10 percent for residuals of a left foot bunionectomy.

7.  Entitlement to a rating in excess of 10 percent for residuals of a right foot bunionectomy.

8.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).

[The issue of entitlement to two months employment adjustment allowance related to the Veteran's Vocational Rehabilitation and Employment program is addressed in a separate decision.] 


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran had active service from July 1976 to November 1978.  This case comes before the Board of Veterans' Appeals (Board) on appeal of August 2001 and November 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  Jurisdiction over these matters was subsequently transferred to the St. Louis, Missouri, RO.

In January 2010, the Board denied the Veteran's claim for entitlement to a TDIU.  The Veteran appealed that decision to the U. S. Court of Appeals for Veterans Claims (Court).  In September 2010, the Court vacated the Board's January 2010 denial of the claim for a TDIU claim and remanded the claim for action in accordance with a joint motion of the parties.  This issue was remanded by the Board in November 2010, March 2012, and August 2012, and is now again before the Board for adjudication.

In December 2014, the Veteran provided testimony at a Board hearing before the undersigned Veterans Law Judge.  At the time of this hearing, the Veteran suggested that there were issues pending related to the rating assigned for a right knee disability, as well related to the effective dates assigned for the various separate foot disability ratings.  A review of the record reveals that no such claims are before the Board.  The matter of whether new and material evidence has been received for the issue of entitlement to service connection for a right knee disability is within the Board's jurisdiction.  As service connection has not been established for the right knee, there is no appeal pending related to the rating assigned.  As for the effective dates related to the foot disabilities, the Board addressed these matters in its September 2006 decision.  

The record before the Board consists of the Veteran's paper claims files, as well as electronic records within both Virtual VA and the Veterans Benefits Management System (VBMS).

The gall bladder and right knee issues are decided herein while the other issues are addressed in the REMAND that follows the ORDER section of this decision.


FINDINGS OF FACT

1.  Several decisions, most recently a rating decision in June 2006, denied service connection for a right knee disability.

2.  The Veteran did not perfect an appeal of the June 2006 determination. 

3.  The evidence added to the record subsequent to the June 2006 rating decision is cumulative of the evidence previously of record; does not relate to an unestablished fact necessary to substantiate the claim; and does not raise a reasonable possibility of substantiating the claim of entitlement to service connection for a right knee disability.

4.  The Veteran's gall bladder removal did not result from or permanently increase in severity as the result of an event not reasonably foreseeable or any carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen the claim of entitlement to service connection for a right knee disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

2.  The criteria for entitlement to compensation under 38 U.S.C. § 1151 for gall bladder removal are not met.  38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. § 3.361 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. 

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2014) requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the RO provided the Veteran with all required notice related to whether new and material evidence was received to reopen the claim for service connection for a right knee disability, as well as the claim for compensation under 38 U.S.C.A. § 1151 for gall bladder removal, by letter mailed in January 2011, prior to the initial adjudication of those matters.

The record also reflects that all available pertinent treatment records have been obtained, to include VA treatment records and Social Security Administration records.  A VA medical opinion was obtained in November 2011 regarding the § 1151 claim and the report is of record.  The Board acknowledges that the Veteran was not afforded a VA examination in relation to the right knee claim, but notes that VA is not required to obtain an opinion in response to a claim to reopen if new and material evidence has not been presented.  See 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any additional, existing evidence that could be obtained to substantiate these claims.  The Board is also unaware of any such evidence.  Accordingly, the Board will address the merits of the claims. 

II.  New and Material Evidence

Legal Criteria

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c) (West 2014).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993). 

Analysis

The Veteran is seeking to reopen the claim for service connection for a right knee disability.  The Veteran originally sought service connection for a right knee disability in November 1978, after which the RO issued a January 1979 rating action denying the claim on the basis that no right knee disability existed.  The Veteran again filed for service connection for a disability of the right knee in March 1989.  This claim was denied in October 1989 on the basis that, while a right knee disability then existed, it was related to a 1989 basketball injury and not related to the Veteran's active service.  The Veteran did not appeal this decision.

The Veteran again filed for service connection for a right knee disability in February 2000, after which the RO denied the claim in August 2001.  The Veteran perfected an appeal of that decision and in August 2003, the Board found that new and material evidence was not received to reopen the claim for service connection for a right knee disability.

In response to a May 2005 claim, the RO issued a June 2006 rating decision denying the right knee claim.  The RO recognized the ongoing receipt of VA treatment records related to the Veteran's right knee, but found that while new, this evidence was not material because it did not establish a causal connection between the Veteran's right knee disability and his active service.  The Veteran filed a notice of disagreement in December 2006, after which a May 2007 statement of the case was issued.  The letter to the Veteran in May 2007 notified him that he needed to file his substantive appeal within 60 days of the date of the letter or within the remainder, if any, of the one-year period from the date of the letter notifying him of the rating action appealed.  No such substantive appeal was received by July 2007.  The Veteran did file a VA Form 9 in December 2007, however, this was not timely for the appeal of the right knee claim.  In September 2008, the Veteran submitted another statement indicating disagreement with the May 2007 statement of the case.  Again, this was not a timely perfection of the appeal.  Thus, the June 2006 rating decision became final.  

In July 2010, the Veteran filed this claim to reopen the claim for service connection for a right knee disability.  The November 2011 rating decision on appeal continued the denial of the claim on the basis that while new evidence was submitted, it was not material to the claim because it does not establish a causal connection between the Veteran's right knee disability and his active service.

The evidence of record at that time of the June 2006 rating decision consisted of the Veteran's service treatment records, the records of the Veteran's March 1989 right knee injury and surgery, and the reports of VA examinations of the right knee dated in January 1979 and May 2006.  The January 1979 VA examination report indicates that no right knee disability was present.  The May 2006 VA examination report reveals diagnoses of status post rupture of the patella tendons bilateral with surgical repair, status post operative many years; patellofemoral syndrome of both knees; chondromalacia of the right knee; and mild osteoarthritis of both knees.  The record also notes the Veteran's statements recognizing his post-service right knee injury, but contending that his right knee was originally injured in service.

The evidence received since June 2006 includes the Veteran's claim and various statements, as well as his hearing testimony, and ongoing VA records documenting the presence of a right knee disability.  For example, a January 2008 MRI report shows the presence of osteoarthritis and December 2010 records show ongoing treatment related to moderately advanced arthrosis of both knees.  

The Veteran's statements received since June 2006, to include his hearing testimony, again suggest that he originally injured his right knee during active service, such that despite the post-service injury, service connection is warranted for his right knee disability.  This argument is duplicative of the argument he made with the March 1989, February 2000, and May 2005 claims.  Thus, the Veteran's statements cannot be considered either new and material.

The medical evidence received since June 2006 includes ongoing confirmation of the existence of a right knee disability, but no evidence of a causal connection between the disability and the Veteran's active service.  These records do not relate to an unestablished fact necessary to substantiate the claim and do not raise a reasonable possibility of substantiating the claim.  Thus, these records are not material.

Thus, the evidence received subsequent to the June 2006 rating decision is not new and material.  It is either duplicative or cumulative of the evidence previously of record, does not relate to an unestablished fact necessary to substantiate the claim, or does not raise a reasonable possibility of substantiating the claim.  

Accordingly, reopening of the claim is not in order.

III.  Compensation under 38 U.S.C. § 1151

Legal Criteria

With respect to claims filed on or after October 1, 1997 (such as this one), 38 U.S.C.A. § 1151 provides in pertinent part that compensation shall be awarded for a qualifying additional disability in the same manner as if such additional disability was service connected.  See VAOPGCPREC 40-97 (Dec. 31, 1997).  For purposes of this section, a disability is a qualifying additional disability if the disability was not the result of the veteran's willful misconduct and the disability was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by the Secretary, and the proximate cause of the disability was: (a) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or (b) an event not reasonably foreseeable.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.

To determine whether additional disability exists, the veteran's condition immediately prior to the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy (CWT) program upon which the claim is based is compared to his or her condition after such care, treatment, examination, services, or program has been completed.  Each body part or system involved is considered separately.  38 C.F.R. § 3.361(b).

To establish causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the veteran's additional disability.  Merely showing that a veteran received care, treatment, or examination and that the veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1).

Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or progress.  38 C.F.R. § 3.361(c)(2).  Additional disability caused by a veteran's failure to follow properly given medical instructions is not caused by hospital care, medical or surgical treatment, or examination.  38 C.F.R. § 3.361(c)(3).

The proximate cause of disability is the action or event that directly caused the disability, as distinguished from a remote contributing cause.  38 C.F.R. § 3.361(d). To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability, it must be shown that the hospital care, medical or surgical treatment, or examination caused the veteran's additional disability (see 38 C.F.R. § 3.361(c)); and that (1) VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or (2) VA furnished the hospital care, medical or surgical treatment, or examination without the veteran's, or in appropriate cases, the veteran's representative's, informed consent.  38 C.F.R. § 3.361(d)(1).

Finally, the determination of whether the proximate cause of a veteran's additional disability was an event not reasonably foreseeable is to be based on what a reasonable health care provider would have foreseen.  The event does not have to be completely unforeseeable or unimaginable, but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  38 C.F.R. § 3.361(d)(2).  The regulation further provides that, in determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. At 54.

Analysis

As an initial matter, the Veteran has not contended nor does the evidence of record show that his gall bladder removal was in any way related to his active military service.  Rather, he contends that long term use of medications prescribed by VA caused the need for his gall bladder to be removed.  At his December 2014 Board hearing, the Veteran reported that he was taking ibuprofen from 1979 to 2000 and other medicines since that time, and he feels this caused the issue with his gall bladder.  He essentially claimed that his VA healthcare providers were negligent in not telling him what not to do.  

The medical evidence of record shows that the Veteran sought treatment in May 2009 related to epigastric abdominal pain, which worsens when he eats fatty foods.  Later CAT scan during emergency department care revealed gall stones.  The impression was cholelithiasis.  He underwent gall bladder cholecystectomy in June 2009.  Again, he contends this surgery was needed due to long term use of medications, such as ibuprofen, as prescribed by VA.  There is no indication of such a cause in the operative reports relating to the surgery.  The physicians noted only the Veteran's history of alcohol and marijuana use, smoking history, depression history and bilateral knee pain.  The review of medications confirmed the use of ampicillin for ten days in 1978; Actifed in 1978; and Lomotil, donnatol and kayopectate in 1977.

In November 2011, the RO obtained a VA medical opinion to determine whether the use of medications prescribed by VA caused the Veteran's cholelithiasis.  The VA physician rendering the report reviewed the evidence of record and accurately summarized the Veteran's history, as well as the circumstances surrounding the May 2009 surgery.  Based upon a review of the Veteran's records, as well as a review of the pertinent medical literature on the topic, the VA physician found that it is less likely as not that VA prescribed medications caused the need for gall bladder removal, less likely than not that any gall bladder condition was aggravated or worsened by the use of medications, and that there was no evidence of additional disability caused by the use of VA medications.  The examiner also noted that there was no evidence of failure on the part of VA to timely diagnose or properly treat the gall bladder condition.  The physician explained that risk factors for gall stones/cholelithiasis include age, family history, obesity, and drugs such as estrogen, oral contraceptives, octreotide, clifobrate and ceftriaxone.  The Board observes that these medications are not recorded in the Veteran's medical history.  The examiner concluded by indicating that this opinion was based upon review of the evidence of record, review of up to date medical literature and twenty years of experience.

There is no additional evidence of record pertaining to causation of disorder necessitating the Veteran's gall bladder removal.   The Veteran was advised of his opportunity to obtain an opinion in support of his claim at the time of his Board hearing, but he indicated his wish for the decision to be based upon the evidence of record.  

As such, the Board finds that the most persuasive medical evidence that specifically addresses the question of whether the Veteran's gall bladder removal was due to the Veteran's VA care, prescription of medication in particular, is against the claim and the criteria for compensation benefits under 38 U.S.C.. § 1151 have not been met.  In reaching this conclusion, the Board has considered the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  


ORDER

New and material evidence not having been received, reopening of the claim of entitlement to service connection for a right knee disability is denied.

Entitlement to compensation under 38 U.S.C. § 1151 for gall bladder removal is denied.


REMAND

While the Board regrets the delay, additional development is required before the Veteran's remaining claims are decided.  

With regard to the Veteran's claims for increased ratings for bilateral pes planus, hammertoes of the feet, and residuals of bunionectomies of the feet, the Veteran was most recently examined in November 2012.  At the time of his December 2014 hearing, the Veteran reported that since the November 2012 examinations, everything has "gotten a little worse."  As the evidence shows that the Veteran's foot disabilities may be of a greater severity than the November 2012 examination report reflects, the Board finds that a remand to afford the Veteran a current VA examination is in order.

As for the Veteran's claim for a TDIU, the Board observes that the September 2010 joint motion of the parties instructed the Board to obtain and associate with the record the Veteran's vocational rehabilitation file.  If the vocational rehabilitation file is received, the joint motion instructed VA to obtain a new medical opinion with regard to the Veteran's TDIU claim.  Since that time, the Veteran's vocational rehabilitation file was indeed associated with the Veteran's claims files.  In November 2012, a VA spine examiner determined that the Veteran is not unemployable due to his back disability and should be able to work in a predominantly sedentary job.  A November 2012 VA general medical examiner found no general medical condition that prevents the Veteran from obtaining and maintaining substantially gainful employment, but referred the reader to the examination reports for the back, knees and feet.  The November 2012 foot examiner found that the Veteran may be unable to perform activities both physical and sedentary that require him to stand for prolonged periods or walk for prolonged distance.  None of these examiners, however, rendered an opinion related to the Veteran's employability taking into account the vocational rehabilitation records, which was required by the joint motion of the parties.  This issue, therefore, is also remanded for a VA opinion as to the Veteran's employability.

Further, the Veteran's prior employment included work with the United States Postal Service (USPS), which he contends ended due to his service-connected foot and knee disabilities.  In April 2013, he submitted a statement indicating his wish for his USPS records to be considered with his claim for a TDIU.  There is no indication in the record that the originating agency assisted the Veteran in this regard.  On remand, the originating agency must assist the Veteran with regard to his USPS records.  38 C.F.R. § 3.159(c).  

Also, the Veteran's treatment records from the Jackson, Mississippi, VA Medical Center (VAMC) dated through October 2012, along with his records from the New Orleans VAMC dated through February 2014, are of record within the Veteran's paper and electronic claims files.  On remand, relevant ongoing VA medical records should be obtained with regard to his claims.

Finally, the Board also observes that the most recent supplemental statement of the case (SSOC) related to the TDIU claim was issued in December 2012.  The statement of the case (SOC) with regard to the remaining claims was issued in November 2013.  Relevant treatment records, including the New Orleans VAMC records noted above, were received into the record subsequent to the issuance of the December 2012 SSOC and November 2013 SOC.  RO consideration of the additional evidence was not waived.  Accordingly, the originating agency must be given the opportunity to review this evidence before the Board can enter a decision.  See 38 C.F.R. § 20.1304(c) (2014).

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or AMC should undertake appropriate development to obtain a copy of any outstanding records pertinent to the Veteran's claims, to include any pertinent, non-duplicative records from the VAMC in New Orleans, Louisiana, since February 2014, and any other VA healthcare facility from which the Veteran has received treatment.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified.

2.  The RO or AMC should undertake appropriate development to obtain a copy of the records pertaining to the Veteran's employment with and termination from the United States Postal Service.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified.

3.  Once the record is developed to the extent possible, the RO or AMC should afford the Veteran a VA examination by an examiner with sufficient expertise to determine the current severity of his service-connected pes planus, hammertoes, and bunionectomy residuals.  All pertinent evidence of record should be made available to and reviewed by the examiner, and any indicated studies should be performed.  

The RO or the AMC should ensure that the examiner provides all information required for rating purposes.

The examiner also should be directed to provide an opinion as to whether the Veteran's service-connected foot disabilities alone or in combination with his other service-connected disabilities are sufficient to preclude him from obtaining or maintaining any form of substantially gainful employment consistent with his education and industrial background.  Should additional examinations be needed in order to make this determination, the RO or AMC should also arrange for any such examinations.  The examiner(s) must consider the Veteran's VA vocational rehabilitation records when rendering this opinion.  

The rationale for all opinions expressed must also be provided.

4.  The RO or the AMC should also undertake any other development it determines to be warranted.

5.  Then, the RO or the AMC should readjudicate the issues on appeal.  In doing so, the RO or AMC must consider all evidence received since the December 2012 supplemental statement of the case (TDIU claim) and the November 2013 statement of the case (remaining claims).  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the RO or AMC should furnish to the Veteran a supplemental statement of the case and afford him the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


